Citation Nr: 1446602	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-47 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to service connection for an upper respiratory infection, to include as due to asbestos exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than March 19, 2013 for service-connected cervical radiculopathy, right upper extremity.

5.  Entitlement to an effective date earlier than March 19, 2013 for service-connected cervical radiculopathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1987 to April 2001. 

This matter is on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a May 2013 rating decision of the Appeals Management Center (AMC) in Washington, DC.  Jurisdiction of the claim is currently with the RO in Roanoke, Virginia.

In the May 2009 rating decision, the RO, in part, denied a rating in excess of 10 percent for a cervical spine disability, denied entitlement to service connection for an upper respiratory infection, to include as due to asbestos exposure and denied entitlement to service connection for bilateral hearing loss.

In January 2012, the Board, in part, remanded the issues of entitlement to a rating in excess of 10 percent for a cervical spine disability, entitlement to service connection for an upper respiratory infection, to include as due to asbestos exposure and entitlement to service connection for bilateral hearing loss for additional development.

In the May 2013 rating decision, the AMC granted service connection for cervical radiculopathy of the right upper extremity at a 30 percent disability and for cervical radiculopathy of the left upper extremity at a 20 percent disability, both effective March 19, 2013.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of service connection for bilateral hearing loss and entitlement to an effective date earlier than March 19, 2013 for service-connected cervical radiculopathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine less than 30 degrees or incapacitating episodes having a total duration of least 2 weeks during any 12 month period.

2.  An upper respiratory disability is not shown to be etiologically related to a disease, injury, or event in service to include as due to exposure to asbestos.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5290-5293, 5242, 5243 (2013).

2.  The Veteran's claimed upper respiratory infection was not incurred in or aggravated by service to include as due to asbestos exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2009 letter, prior to the date of the issuance of the appealed May 2009 rating decision.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of April 2009 and May 2013 VA examinations.  The April 2009 and May 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2009 and May 2013 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 





I.  Increased Rating for a Cervical Spine Disability

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

In this case, the Veteran is currently assigned a 10 percent rating for degenerative disc disease of the cervical spine pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 5293-5290.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his cervical spine disability on February 25, 2009.

A January 2009 treatment note indicated that the Veteran was post laminectomy syndrome of the cervical spine.  On examination, cervical spine pain was elicited by motion but the cervical spine showed no instability.

The Veteran underwent a VA examination in April 2009.  The examiner noted that the Veteran was diagnosed with degenerative disc disease in 1988.  The Veteran reported stiffness and numbness.  He had no loss of bladder control or bowel control.  He reported pain in the mid to low back which occurred constantly.  The pain travelled down to his legs.  He reported that his pain was aching, sharp and cramping.  He rated his pain at an 8 out of 10 on the pain scale.  The pain can be elicited by physical activity and was relieved by medication.  At the time of pain, he could function with medication.  The Veteran's condition did not result in any incapacitation.  The Veteran did not experience any functional impairment from this condition.  On examination, there was no evidence of radiating pain on movement with no evidence of muscle spasm.  There was tenderness on C6-7.  There was no ankylosis of the cervical spine.  Flexion was from 0 to 40 degrees with pain beginning at 35 degrees.  Extension was from 0 to 40 degrees with pain beginning at 35 degrees.  Right and left lateral flexion was from 0 to 40 degrees with pain beginning at 35 degrees.  Right rotation was from 0 to 70 degrees with pain beginning at 65 degrees and left rotation was from 0 to 75 degrees with pain beginning at 70 degrees.  Pain was the major functional impact after repetitive use.  He was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degree.  The examiner noted that the subjective factors of the Veteran's degenerative disc disease of the cervical spine were neck pain and the objective factors were cervical tenderness.

An August 2009 VA treatment note indicated that the Veteran had chronic neck and shoulder pain with numbness in his left hand since a motor vehicle accident in June 2008.  His neck pain was described as stinging, burning, aching and constant in nature.  

A January 2012 treatment note indicated that the Veteran had cervical radiculopathy.

Per the January 2013 Board remand, the Veteran underwent a VA examination in March 2013.  The examiner noted that the Veteran's neck had limitation in motion due to internal fixation.  He had chronic neck pain that worsened with overuse.  His work was sedentary so his neck had not caused him missed work specifically but he had chronic back pain also.  He had flare-ups which limited his lifting, overhead work, prolonged working at a computer and rendered him unable to answer phones by parking the receiver on his neck.  On examination, forward flexion of the cervical spine was from 0 to 35 degrees with no objective evidence of painful motion.  Extension was from 0 to 30 degrees with objective evidence of painful motion beginning at 30 degrees.  Right lateral flexion was from 0 to 35 degrees with objective evidence of painful motion beginning at 35 degrees.  Left lateral flexion was from 0 to 30 degrees with objective evidence of painful motion beginning at 30 degrees.  Right lateral rotation was from 0 to 35 degrees with objective evidence of painful motion beginning at 35 degrees.  Left lateral flexion was from 0 to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  The Veteran was unable to perform repetitive-use testing with 3 repetitions due to spasm and pain.  The Veteran did not have limitation in range of motion of the cervical spine following repetitive-use testing.  He did have functional loss and/or functional impairment of the cervical spine as he had less movement than normal, weakened movement, excess fatigability and pain on movement.  He did not have localized tenderness or pain to palpation of the joints/soft tissue of the cervical spine.  Guarding and muscle spasms were present, but did not result in abnormal gait or spinal contour.  He did not have atrophy.  His muscle strength testing and reflexes were normal.  The Veteran had radiculopathy of the upper extremities.  The Veteran did not have intervertebral disc syndrome of the cervical spine.  The Veteran had arthritis but did not have a vertebral fracture.  The examiner indicated that the Veteran was limited to sedentary work only with no heavy lifting or overhead work.   

In March 2013, a VA nurse practitioner estimated that 20 to 25 percent of the Veteran's current disability of the cervical spine was due to his service-connected degenerative disc disease and the remaining 75 to 80 percent was due to the severe trauma he suffered in 2009.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.

As enumerated above, the Veteran may only be availed if the competent medical and other evidence of record reflects no less than either (1) incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months or (2) forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and The General Rating Formula for Diseases and Injuries of the Spine, respectively. 

Initially, the Board notes that the March 2013 VA examiner determined that the Veteran did not have intervertebral disc syndrome and the record demonstrates that there is no evidence of any incapacitating episodes.  Accordingly, there is no evidence of incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months which would result in an evaluation in excess of 10 percent.

The record also does not contain evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Notably, on VA examination in April 2009 forward flexion of the cervical spine was from 0 to 40 degrees with pain beginning at 35 degrees.  On VA examination in March 2013, forward flexion of the cervical spine was from 0 to 35 degrees with no objective evidence of painful motion.  

As such, the general rating criteria do not entitle the Veteran to a rating in excess of 10 percent for his cervical spine disability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Notably, the April 2009 VA examiner noted that the Veteran was not additionally limited by fatigue, weakness, lack of endurance or incoordination and there was no additional limitation in degree.  The March 2013 VA examiner however indicated that the Veteran had functional loss and/or functional impairment of the cervical spine as he had less movement than normal, weakened movement, excess fatigability and pain on movement.  However, none of the functional loss recorded is equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran also had guarding and muscle spasms present, but they did not result in abnormal gait or spinal contour.  

As noted above, at his March 2013 VA examination, the Veteran reported that he had flare-ups which limited his lifting, overhead work, prolonged working at a computer and rendered him unable to answer phones by parking the receiver on his neck.  However, even when considering these symptoms, the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use as flexion was still from 0 to 35 degrees with no objective evidence of painful motion.

Thus, based on the Veteran's reported history, his flare-ups are relatively infrequent and fairly short in duration.  Therefore, even if the additional limitation of motion during such flare-ups were extreme, based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his cervical spine disability would still more closely approximate no more than a 10 percent rating.

Regarding his neurological symptoms including radiculopathy of the upper extremities, the Board notes that in a May 2013 rating decision the Veteran was granted service connection for cervical radiculopathy of the right upper extremity at a 30 percent rating and granted service connection for cervical radiculopathy of the left upper extremity at a 20 percent rating, both effective March 19, 2013.  The record does not reflect that the Veteran filed a notice of disagreement with the percentage evaluation assigned in this action.  (To the extent that the Veteran disagrees with the effective date of the evaluations assigned, the Remand below addresses a claim for an earlier effective date).  The March 2013 examination also demonstrated that the Veteran did not have any other neurological symptoms aside from the above noted conditions.  As a result, the Veteran is not entitled to a separate rating for his neurological symptoms other than his already service-connected radiculopathy of both the right and left upper extremities which are not currently before the Board.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected cervical spine disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected cervical spine.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


II.  Service connection for an upper respiratory infection, 
to include as due to asbestos exposure

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).   Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Factual Background and Analysis

The record demonstrates that the Veteran was at risk of asbestos exposure in service.  Given the nature and location of his service, it is as least as likely as not that he was exposed to airborne asbestos and his exposure is conceded.

Service treatment records indicate that the Veteran was treated while on active for respiratory complaints on multiple occasions.  Notably, in June 1997, he complained that he continued to experience trouble breathing when trying to sleep unless he lay on his stomach.  An October 1999 evaluation also raised concerns that he was positive for tuberculosis, although there was no follow-up information relating to that test.  The Veteran underwent an asbestos medical surveillance program examination in June 2000, where he had been diagnosed with a history of chronic bronchitis.  He was also treated for upper respiratory infections in November 2000.  The Veteran's February 2001 separation examination noted that he reported "constant hay fever in the spring and fall".  Despite these in-service complaints, the Veteran's separation was negative for complaints or treatments related to a chronic respiratory condition.

The post-service evidence indicates that respiratory symptoms were also present after the Veteran left active duty.

A July 2004 treatment note indicated that the Veteran had a diagnosis of allergic rhinitis.

In October 2007, the Veteran was treated for an acute respiratory infection. 

In December 2008, the Veteran was diagnosed with asthmatic bronchitis while physical symptoms such as wheezing or rhonchi were never observed.

An October 2009 VA pulmonary function test demonstrated normal ventilator function with reduced gas diffusion.  Diffusion capacity could be reduced with current smoking.

Per the January 2013 remand instructions, the Veteran underwent a VA examination in March 2013.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disorder (COPD) and asthmatic bronchitis secondary to COPD.  He opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that in the service, the Veteran served as a machinist mate and a firefighter.  His exposure to asbestos was conceded as he was a machinist mate.  He was a smoker for more than 20 years and also had pneumonia in November 2012.  Serial chest x-rays failed to show any chronic disease or asbestosis changes.  Pulmonary function tests were suggestive of COPD in the past but a new pulmonary function test on the examination showed reactive airways disease, likely in association with chronic bronchitis due to smoking but with no restrictive disease such as in asbestosis.  The Veteran denied a history of asthma and did not recall being told that he had asthmatic bronchitis.  The examiner opined that there was no evidence of any asbestosis or asbestos related damage on pulmonary function test or chest x-rays.  The examiner explained that with asbestos exposure inflexible fibers cause a stiffening of lung tissue and a restrictive defect on pulmonary function test.  Smoking, on the other hand, causes a loss of elasticity of lung tissue and obstructive disease was noted on pulmonary function tests.  The pulmonary function tests performed as part of this examination showed reactive airway disease that responded to bronchodilators.  As the Veteran was not asthmatic as a child and had normal spirometry while on active duty, it appeared that the asthmatic bronchitis associated with his underlying COPD was from smoking.  Notably, the Veteran began smoking at age 16 and continued to this day.  The examiner also noted that asthmatic bronchitis was a common respiratory condition among chronic obstructive pulmonary diseases.  Bronchitis generally causes inflammation and irritation of the respiratory tract.  The mucous membrane, bronchial tubes and other organs and tissues involved in the process of breathing become inflamed due to exposure to irritants (dust, pollen, chemicals) or infection with viruses.  The respiratory tract has many natural defenses against irritants, but under some circumstances, external agents can break through these barriers.  While there were defenses such as mucous and cilia that prevent viruses and irritants from reaching the inside of the lungs, prolonged exposure to external agents enables airborne particles and viruses to penetrate these defenses which caused inflammation and infection.  When this occurs, the bronchial tubes start producing an excess of mucous which obstructs the airways and perturbs the process of breathing.  Asthmatic bronchitis was mostly caused by exposure to external irritants rather than viruses and bacteria.  It was believed that severe childhood respiratory conditions, weak immune systems and hyperactivity of the respiratory tract were all factors that facilitated the development of asthmatic bronchitis.  Smokers who suffered from chronic bronchitis were also very exposed to developing asthmatic bronchitis.  The most common symptoms of asthmatic bronchitis were cough, shortness of breath and chest discomfort.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an upper respiratory infection, to include as due to asbestos exposure disability is not warranted.

Initially, the Board notes that while the Veteran has a pulmonary disorder (COPD and asthmatic bronchitis secondary to COPD), he does not have an asbestos-related disorder.  See supra M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  There is also no competent evidence in the record that the Veteran's pulmonary disorders are related to asbestos or an asbestos related disability.  Additionally, the March 2013 VA examiner specifically noted that while the Veteran had asbestos exposure, that there was no evidence of any asbestosis or asbestos related damage on pulmonary function test or chest x-rays.  Accordingly, service connection for a respiratory disorder based on exposure to asbestos is unwarranted.

The Board will also consider the Veteran's claim as a non-asbestos related respiratory disorder.

There is a current diagnosis of COPD and asthmatic bronchitis secondary to COPD; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's service treatment records demonstrate that the Veteran was treated while on active for respiratory complaints on multiple occasions.  The service treatment records however, are negative for any or diagnoses of any chronic respiratory disorders as the respiratory complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's February 2001 separation examination was negative for complaints or treatments related to a chronic respiratory condition.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current respiratory disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the March 2013 VA examiner determined that it was less likely than not that the Veteran's upper respiratory disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner instead provided detail rationale for why the Veteran's current respiratory disabilities were most likely the result of his long-standing cigarette smoking.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between a claimed upper respiratory disability and service, the Board finds that service connection is not warranted.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed upper respiratory infection and service, to include as due to asbestos exposure, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current upper respiratory infection disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

To the extent that the Veteran's current respiratory conditions are attributed to smoking cigarettes, the Board recognizes that VA is prohibited by statute, 38 U.S.C.A. §§ 1110 and 1131, from paying compensation for a disability that is a result of the veteran's own alcohol or drug abuse.  The only exception is that, when a veteran's alcohol or drug abuse disability is secondary to or is caused or aggravated by a primary service-connected disability, the veteran may be entitled to compensation.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). In this case, there is no evidence in the record establishing that the Veteran's cigarette smoking was secondary to or is caused or aggravated by a primary service-connected disability.  Therefore, even if the Veteran has a respiratory disability related to in-service cigarette smoking, this is insufficient to establish a primary service connection claim.

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed upper respiratory infection and his service, to include as due to asbestos exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to a rating in excess of 10 percent for a cervical spine disability is denied.

Entitlement to service connection for an upper respiratory infection, to include as due to asbestos exposure is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.  

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a May 2013 rating decision, the AMC granted service connection for cervical radiculopathy of the right upper extremity at a 30 percent disability and cervical radiculopathy of the left upper extremity at a 20 percent disability, both effective March 19, 2013.

In a June 2013 statement, the Veteran claims that the effective date for his service-connected cervical radiculopathy of the right and left upper extremities should be in 2001/2002 which was the original date of the claim.  As he disagreed with the effective dates for his service-connected cervical radiculopathy of the right and left upper extremities within a year of the May 2013 rating decision, a statement of the case (SOC) must be issued.  To date, no SOC has been issued as to these issues of an earlier effective date for these issues. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, the Veteran's claim must be remanded so that the RO or AMC may issue an SOC on the issue of entitlement to an effective date earlier than March 19, 2013 for his service-connected cervical radiculopathy of the right and left upper extremities.

With regards to the Veteran's claim for service connection for bilateral hearing loss, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran alleges that he has current bilateral hearing loss which resulted from acoustic trauma sustained during his active duty service.  The evidence demonstrates that the Veteran was a seaman during his active duty and thus, noise exposure has been conceded.

Notably, the Veteran was previously denied service connection for bilateral hearing loss in a January 2003 rating decision on the basis that hearing loss for VA purposes was not currently shown.  See 38 C.F.R. § 3.385.

In its January 2013 decision, the Board reopened the Veteran's claim for service connection for bilateral hearing loss based on a January 2009 and February 2009 VA audiological evaluations at the Navy hospital and VA which reflected the Veteran's competent and presumed credible reports of hearing difficulty, and also concluded that hearing impairment was present to some degree.  The Navy diagnosed hearing loss, while VA referred to borderline results.  The Board then remanded the reopened issue of service connection for bilateral hearing loss in order to obtain the specific audiometric findings associated with VA and Navy consultations from early 2009 which indicated the presence of a hearing loss disability.
 
This development was accomplished and the VA and Navy consultations from early 2009 and a VA audiological examination in April 2011 did not demonstrate current hearing loss for VA standards.  

However, per the January 2013 Board remand instructions , the RO also obtained the Veteran's most recent treatment records from the VA Medical Center in Hampton, Virginia which include multiple entries that provide a diagnosis of bilateral hearing loss.  These records however do not contain specific audiometric findings to determine whether the Veteran currently meets the criteria for a hearing loss disability under VA standards.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a bilateral hearing loss disability, and that further medical examination and opinions in connection with this claim are warranted.  

The Board also again points out the fact that, in a July 2011 rating decision, the Veteran was granted service connection for tinnitus.  Although this is a separate disorder, recognition is given to the fact that tinnitus and sensorineural hearing loss may sometimes be related.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his claimed hearing loss disability and any VA providers that have treated him for his claimed back and left knee disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding the issues of entitlement to an effective date earlier than March 19, 2013 for service-connected cervical radiculopathy of the right and left upper extremities.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.  38 C.R.R. § 20.302(b) (2013).

3.  The RO should arrange for the Veteran to undergo a VA audiological examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed hearing loss.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service as a result of his time as a seaman.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.  The examiner should provide a diagnosis pertinent to the Veteran's claimed hearing loss, and, an opinion as to whether it is at least as likely as not (i.e., is at least a 50 percent probability) that the Veteran's hearing loss (i) was sustained during his active duty service, (ii) resulted from the Veteran's in-service acoustic trauma, or (iii) is secondary to, or aggravated by, his service connected tinnitus.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


